11/15/2016


                                          DA 16-0282
                                                                                           Case Number: DA 16-0282

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2016 MT 291



ROBERT CRAWFORD,

              Plaintiff and Appellant,

         v.

CASEY COUTURE, FLATHEAD TRIBAL POLICE OFFICER;
FLATHEAD TRIBAL POLICE DEPT.; CONFEDERATED SALISH
KOOTENAI TRIBAL GOVERNMENT; and OTHERS UNKNOWN,

              Defendants and Appellees.



APPEAL FROM:            District Court of the Twentieth Judicial District,
                        In and For the County of Lake, Cause No. DV-15-243
                        Honorable James A. Manley, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Robert Lee Crawford (Self-Represented), Deer Lodge, Montana

                For Appellees:

                        Rhonda Swaney, Shane A. Morigeau, Confederated Salish and Kootenai
                        Tribes, Pablo, Montana



                                                   Submitted on Briefs: October 12, 2016

                                                              Decided: November 15, 2016


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1    Robert Crawford (Crawford) appeals from an April 20, 2016 District Court order

granting a motion to dismiss Crawford’s claims against Flathead Tribal Police Officer

Casey Couture (Couture), the Flathead Tribal Police Department, and the Confederated

Salish Kootenai Tribal Government. We affirm.

¶2    We restate the issue on appeal as follows:

      Issue: Did the District Court err when it dismissed Crawford’s claims for lack of
      subject matter jurisdiction?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3    On March 13, 2012, Crawford was pulled over by Couture on the Flathead

Reservation. Couture identified each person in the vehicle, arrested one, letting Crawford

and the others leave. Couture was then in contact with Crawford’s parole officer, who

informed Couture that Crawford was in violation of his parole because he did not have

permission to be traveling in that area. On March 17, 2012, Lake County Deputy Sheriff

Levi Read (Read) arrested Crawford on the Flathead Reservation upon a warrant issued

by Butte-Silver Bow County Probation for parole violations.           The State charged

Crawford with criminal possession of dangerous drugs.         A jury found him guilty.

Crawford appealed his conviction and we affirmed in State v. Robert Lee Crawford, 2016
MT 96, 383 Mont. 229, 371 P.3d 381.

¶4    During his appeal, Crawford filed the instant complaint in state court seeking

recovery from the named defendants. Crawford alleged numerous claims including libel,

slander, false imprisonment, and injuries involving property due to inappropriate conduct

                                            2
by Couture. The Tribes, on behalf of the Tribes, Couture, and the Police Department

filed a motion to dismiss the complaint or in the alternative summary judgment. The

District Court granted the Tribes motion to dismiss based on lack of subject matter

jurisdiction and the sovereign immunity of the Tribe. Crawford appealed.

                              STANDARD OF REVIEW

¶5     “We review de novo a district court’s ruling on a motion to dismiss for lack of

subject matter jurisdiction.” Big Spring v. Conway (In re Estate of Big Spring), 2011 MT
109, ¶ 20, 360 Mont. 370, 255 P.3d 121 (citing Cooper v. Glaser, 2010 MT 55, ¶ 6, 355
Mont. 342, 228 P.3d 443). “A district court must determine whether the complaint states

facts that, if true, would vest the court with the subject matter jurisdiction.       This

determination by a district court is a conclusion of law that we review for correctness.”

Big Spring, ¶ 20 (citing Meagher v. Butte-Silver Bow City-County, 2007 MT 129, ¶ 13,

337 Mont. 339, 160 P.3d 552).

                                     DISCUSSION

¶6     Issue: Did the District Court err in dismissing Crawford’s claims for lack of
       subject matter jurisdiction?

¶7     Absent express authorization by Congress, state courts lack jurisdiction over

Indian tribes and tribal members within their reservations. Williams v. Lee, 358 U.S. 217,

223, 79 S. Ct. 269, 272 (1959). When analyzing both regulatory and adjudicatory actions

involving tribes and their members for conduct occurring within tribal territory, the State

must determine if the “exercise of jurisdiction by a state court or regulatory body is

preempted by federal law.” Big Spring, ¶ 46. If it is not preempted then the State must


                                            3
determine if the “action infringes on tribal self government.” Big Spring, ¶ 46. If either

is present, the state court will not have subject matter jurisdiction.

¶8     The State does not have subject matter jurisdiction over Crawford’s claims.

Congress has not authorized state jurisdiction of civil claims against the Tribe or tribal

officers. See Williams, 358 U.S. at 223, 79 S. Ct. at 272. Further, Crawford’s claims do

not fall under the limited concurrent jurisdiction agreement between the Tribes and the

United States. 18 U.S.C. § 1162; 28 U.S.C. § 1360 (P.L. 280); see also Laws of the

CSKT § 1-2-105 (2013). Crawford has not identified any basis in federal law that would

provide the State court jurisdiction over his claims. His claims are preempted by federal

law.

¶9     Tribal self-governance would also be infringed upon if the State asserted

jurisdiction.   Crawford’s claims are against the Tribe, tribal members, and tribal

government departments regarding a series of events occurring entirely within the

exterior boundaries of the reservation. There is no scenario where the state would not be

infringing on the Tribes right to self-governance in this case if state jurisdiction was

asserted. “[T]he exercise of state jurisdiction over activities occurring entirely on Indian

lands is an infringement on inherent tribal authority and is contrary to principles of

self-government and tribal sovereignty.” In re Fair Hearing of Hanna, 2010 MT 38,

¶ 17, 355 Mont. 236, 227 P.3d 596 (citing Flat Ctr. Farms, Inc. v. State, 2002 MT 140,

¶ 13, 310 Mont. 206, 49 P.3d 578).

¶10    The Tribe is a sovereign authority with the authority over its members and its

territories. Tribes are “‘domestic dependent nations’ that exercise inherent sovereign

                                               4
authority over their members and territories.’” Confederated Salish & Kootenai Tribes v.

Clinch, 2007 MT 63, ¶ 18, 336 Mont. 302, 158 P.3d 377 (citing Oklahoma Tax Comm’n

v. Potawatomi Tribe, 498 U.S. 505, 509, 111 S. Ct. 905, 909 (1991)). “Suits against

Indian tribes are . . . barred by sovereign immunity absent a clear waiver or congressional

abrogation.” Oklahoma Tax Comm’n, 498 U.S. at 509, 111 S. Ct. at 909.

                                    CONCLUSION

¶11    The District Court properly dismissed Crawford’s claims based on lack of subject

matter jurisdiction and sovereign immunity.

¶12    Affirmed.


                                                  /S/ MIKE McGRATH


We Concur:

/S/ MICHAEL E WHEAT
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ JIM RICE




                                              5